Citation Nr: 1732930	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-26 718	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to June 15, 2009 for left knee chondromalacia with degenerative changes. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1966 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

In July 2012, the Board denied entitlement to an evaluation in excess of 10 percent for the left knee prior to June 15, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a Memorandum Decision vacating and remanding the Board's denial.  After remanding the claim for additional development in October 2014, the Board again denied the claim in November 2015.  The Veteran also appealed this decision to the Court.  In September 2016, the Court issued an order granting a September 2016 Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The claim must be remanded for an addendum opinion in compliance with the September 2016 JMR and Court Order.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the January 2015 VA examiner for an addendum opinion.  If the January 2015 examiner is unavailable, the claims file should be provided to another appropriate examiner for an opinion.  The examiner must review the entire claims file and the opinion must reflect that such a review was conducted.  

The examiner should provide an opinion regarding the left knee symptoms documented in the May 2006 and March 2009 VA examinations affected the function of the Veteran's left knee prior to June 15, 2009.  The opinion must address the following:

(1) The examiner should state whether the reports of significant pain would additionally limit one's range of motion or cause other functional impairment.  

(2) The examiner should state whether any increased pain or other symptoms during a flare up or with repetitive use over time would additionally limit one's range of motion or cause other functional impairment.  

(3) The examiner should state whether limitation of motion or other functional loss was experienced as a result of weakened movement, excess fatigability, diminished endurance, or incoordination.

(4) The examiner should state whether the Veteran's subjective complaints of instability and the March 2009 examiner's inability to determine the meniscus sign due to pain and notation of a positive Zohlen's test are consistent with instability or subluxation, despite normal ligament stability testing.  Any recurrent subluxation or lateral instability should be labeled as slight, moderate, or severe.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information (for example, the need to obtain a more thorough history from the Veteran) or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  If the examiner needs additional information from the Veteran, he or she must contact the Veteran to obtain that information.  If the Veteran cannot contact the Veteran, all efforts to make contact should be documented.

2.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




